Citation Nr: 0913339	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon need for 
the regular aid and attendance of another person or upon 
being housebound. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that a remand for additional 
evidentiary development is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance or upon his status as being 
housebound.  In July 2006, the Veteran was afforded a VA 
Compensation and Pension examination for aid and attendance 
or housebound status.  During that examination, the Veteran 
indicated that in addition to his psychiatric impairment, he 
was significantly impaired by a right knee condition.  As 
such, the examiner requested a joint examination be conducted 
to obtain details of the Veteran's right knee condition.  VA 
examination, July 2006.  

The requested joint examination was conducted in August 2006.  
An additional examination for mental disorders was conducted 
in December 2008.  As such, the Board requests that the 
claims file be returned for an addendum to be prepared to 
complete the July 2006 examination for aid and attendance or 
housebound status, by rendering the medical opinions 
requested below.  See 38 C.F.R. §§ 3.351, 3.352 (2008).  If 
possible, the addendum should be prepared by the same 
examiner who conducted the July 2006 examination of the 
Veteran.  If the same examiner is unavailable, the opinion 
should be provided by a different examiner.  The Board does 
not require an additional personal examination of the Veteran 
unless the examiner determines that such an examination is 
necessary.  

Also, the December 2008 VA examination report indicates that 
the Veteran receives disability benefits from the Social 
Security Administration (SSA), records of which are not 
included in the claims file.  As this evidence likely 
addresses the ability of the Veteran to attend to his daily 
activities, it is directly relevant to the claim on appeal.  
Thus, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  The Veteran's SSA medical 
records must be requested.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA disability 
benefits.  

2.  After the above development is 
completed, return the Veteran's claims 
file to the VA examiner who conducted 
the July 2006 VA examination for aid 
and attendance or housebound status.  
If the same examiner is available, she 
is asked to review the medical evidence 
added to the claims file since July 
2006, to include any records obtained 
from the SSA, and render an opinion as 
to:
        (a) Whether the Veteran is so 
helpless as to need the regular aid and 
attendance of another person; and
        (b)  Whether the Veteran is 
substantially confined to his dwelling 
or immediate premises and whether it is 
reasonably certain that the 
disabilities and resultant confinement 
will continue throughout his lifetime.  

If the examiner that conducted the July 
2006 examination is not available, the 
claims file should be provided to 
another appropriate examiner to render 
the opinions requested above.  The 
Board does not require an additional 
personal examination of the Veteran 
unless the reviewing examiner 
determines that such a personal 
examination is necessary.  

The examiner is asked to provide the 
complete rationale for each opinion 
expressed.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he must be 
furnished a Supplemental Statement of the 
Case which addresses all evidence 
associated with the claims file since the 
last Statement of the Case.  The Veteran 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of any examination requested pursuant to this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the VA examination, 
if requested, may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




